Case 6:21-cv-00563-CEM-EJK Document 8 Filed 04/30/21 Page 1 of 2 PageID 53




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

                          CASE NO. 21-cv-563 CEM-EJK.

 PHL VARIABLE INSURANCE COMPANY,

                            Plaintiff,

 v.

 MARK PUIG and LOIS COLLINS,

                       Defendants.
 ______________________________________/

       PLAINTIFF’S NOTICE OF PENDENCY OF OTHER ACTIONS

       In accordance with Local Rule 1.04(d), Plaintiff PHL Variable Insurance

 Company, certifies that the instant action is not related to any pending or closed

 civil or criminal case filed with this Court, or any other Federal or State court, or

 administrative agency.

 Dated:       April 30, 2021       MCDOWELL & HETHERINGTON LLP
                                   Attorneys for Plaintiff PHL
                                   2385 N.W. Executive Center Drive, Suite 400
                                   Boca Raton, FL 33431
                                   (561) 994-4311
                                   (561) 982-8985 fax


                                   By:   /s/ Wendy L. Furman
                                         WENDY L. FURMAN
                                         Fla. Bar No. 0085146
                                         wendy.furman@mhllp.com
Case 6:21-cv-00563-CEM-EJK Document 8 Filed 04/30/21 Page 2 of 2 PageID 54




                           CERTIFICATE OF SERVICE

        I certify that on April 30, 2021, I electronically filed the foregoing with the
 Clerk of the Court by using the CM/ECF system. I further certify that a copy of
 this document was served by E-mail on the following:

                                          Clay A. Deatherage, Esq.
                                          BLOODWORTH LAW, PLLC
                                          801 N. Magnolia Avenue, Ste. 216
                                          Orlando FL 32803
                                          cdeatherage@lawerfightsforyou.com
                                          Counsel for Defendant Luis Collins

                                          Hallie Zoble, Esq.
                                          Scott A. Livingston, Esq.
                                          CPLS, P.A.
                                          201 East Pine Street, Suite 445
                                          Orlando, FL 32825
                                          Hzobel@CPLSPA.com
                                          SLivingston@cplspa.com
                                          Counsel for Defendant Mark Puig

                                          Wendy Furman
                                          Wendy L. Furman




                                           2
